OPINION — AG — **** KINDERGARTEN ATTENDANCE **** SCHOOL AUTHORITIES MAY NOT ADOPT A POLICY REQUIRING ALL PUPILS TO ENROLL IN KINDERGARTEN WHO MEET THE MINIMUM AGE REQUIREMENT FOR FIRST GRADE ATTENDANCE, BUT WHO ENTER SCHOOL WITHOUT HAVING ATTENDED KINDERGARTEN THE PREVIOUS YEAR. THE CLASSIFICATION OF SUCH A PUPIL IN KINDERGARTEN WOULD ONLY BE AUTHORIZED WHERE AN INDIVIDUAL EVALUATION SHOWS THAT THE PLACING OF THE CHILD IN THE FIRST GRADE WOULD CONSTITUTE AN IMPROPER CLASSIFICATION.  CITE: 70 O.S. 1975 Supp. 1-114; [70-1-114], 70 O.S. 1975 Supp. 18-108; [70-18-108], 70 O.S. 1975 Supp. 1-105; [70-1-105], OPINION NO. 71-260; OPINION 73-129 (JOE C. LOCKHART)